Case 1:18-cv-06127-CBA-RML Document 48-3 Filed 07/26/19 Page 1 of 6 PageID #: 510




                        Exhibit C
 Case 1:18-cv-06127-CBA-RML Document 48-3 Filed 07/26/19 Page 2 of 6 PageID #: 511




ANDREW C. PHILLIPS
 andy@clarelocke.com
   (202) 628-7404                           10 Prince Street
                                       Alexandria, Virginia 22314
                                             (202) 628-7400
                                          www.clarelocke.com

                                             June 12, 2019

   Via Email

   Henry Kaufman
   Henry R Kaufman PC
   60 East 42nd Street, 47th Floor
   New York, New York 10168
   Email: hkaufman@hrkaufman.com

   Carol A. Schrager
   Law Offices of Carol A. Schrager
   Empire State Building
   350 Fifth Avenue
   Suite 4307
   New York, New York 10118
   Email: CarolASchrager@gmail.com


                         Re:     Morrison v. Langrick, No. 1:18-cv-06127(CBA)(RML)
   Dear Mr. Kaufman and Ms. Schrager:
           I write to address several deficiencies in Ms. Morrison’s May 22, 2019 Responses to
   Defendant Robert Langrick’s First Set of Requests for Production of Documents and her Responses
   to Defendant Robert Langrick’s Second Set of Interrogatories. Please let me know your availability
   over the next week so that we can schedule a telephone call to meet and confer.
   Requests for Production Nos. 1, 2 and 7
           These requests seek statements that Ms. Morrison has made, and/or communications that
   she has had with third parties, regarding Mr. Langrick and/or the alleged sexual assault that is the
   subject matter of both Mr. Langrick’s and Plaintiff’s claims in this case. Such documents are
   obviously relevant and discoverable. Plaintiff objected to each that she will only produce documents
   “subject to an appropriate time frame limitation approved by the Court.” Mr. Langrick rejects the
   notion that any timeframe limitation is warranted. This case concerns an alleged sexual assault
Case 1:18-cv-06127-CBA-RML Document 48-3 Filed 07/26/19 Page 3 of 6 PageID #: 512




  claimed to have occurred in May 2005, and documents and communications from that time to the
  present — that relate specifically to the precise subject matter of the case — are relevant. We have a
  right to know what Ms. Morrison has said about Mr. Langrick and the alleged assault over the
  ensuing years and to discover whether those statements and accounts are consistent or inconsistent
  with (1) her allegations in her case in chief and (2) the statements that are the subject of Mr.
  Langrick’s counterclaims. As you will recall, Judge Levy also confirmed during the May 24th
  teleconference that because the incident at issue in this case occurred in 2005, he would not place
  temporal restrictions on requests that are relevant as to that subject matter. In addition, as you also
  know, Ms. Morrison has herself served numerous document requests on Mr. Langrick expressly
  seeking documents from 2005 to the present, and thus she cannot now claim that this is not an
  appropriate timeframe for discovery. To attempt to do so in light of her own requests is transparent
  bad faith.
  Request for Production No. 9
          This request seeks all documents and communications relating to any other claims of sexual
  assault, sexual harassment, or rape that Ms. Morrison has made against anyone other than Mr.
  Langrick. Plaintiff again objected that she will only produce documents “subject to an appropriate
  time frame limitation approved by the Court.” We reject the imposition of a timeframe limitation
  concerning other allegations of sexual assault, sexual harassment, or rape. Mr. Langrick has a right
  to discovery whether Plaintiff has a history of making sexual misconduct allegations for pecuniary or
  other benefit, and in fact discovery has already revealed one prior instance of Ms. Morrison obtaining
  a financial settlement by lodging claims of sexual harassment against an employer. The documents
  sought are plainly relevant to a case concerning allegedly false allegations of sexual assault, and again
  there is no basis for imposing an artificial temporal scope on this request.
  Request for Production No. 3
           This request seeks documents and communications related to any mental health or therapy
  appointments and/or consultations Ms. Morrison had from January 1, 2003 to the present,
  including the health care consultants referenced in Paragraph 9 of the Complaint. Ms. Morrison’s
  response to this request is unclear and needs to be clarified. It is unclear whether Plaintiff does
  intend to produce documents and provide authorizations for mental health records from January 1,
  2017 to the present. If this is Plaintiff’s position, Mr. Langrick requests clarification as to the basis
  for this timeframe restriction. Moreover, as noted below, because Plaintiff plainly is still purporting
  to seek emotional distress damages in this action, under Judge Levy’s prior guidance on this subject,
  Plaintiff has put her mental health history squarely at issue and cannot attempt to resist discovery
  and thereby use her mental health as both a sword and shield.
  Request for Production No. 10
          This Request seeks documents relating to the allegation in Paragraph 7 of the Complaint
  that “the 2005 incident of sexual assault had a grievous, long-term impact on Ms. Morrison,
  psychologically and otherwise, including a severely damaging effect on her inter-personal life and her
  career trajectory.” Plaintiff objects to this Request on grounds that the documents are “irrelevant to


                                                      2
Case 1:18-cv-06127-CBA-RML Document 48-3 Filed 07/26/19 Page 4 of 6 PageID #: 513




  her actual damage claims in her case-in-chief.” However, as noted above, Mr. Langrick does not
  understand how Plaintiff can justify this objection based on the damages claims in her “Corrected
  and Amended” May 21, 2019 Initial Disclosures. In those initial disclosures, Plaintiff confirms that
  she is seeking damages “resulting from Defendant’s baseless threat of a slander action,” and damages
  “resulting from Defendant’s undue and improper pressure on Plaintiff to enter into an
  unconscionable ‘Settlement Agreement.’” In other words, Plaintiff is apparently seeking damages
  for the stress and anguish of being threatened with a tort suit, and for the emotional distress she
  experienced as a result of being supposedly “pressured” into signing an agreement she did not sign.
  If Plaintiff is claiming damages for the trauma of being threatened with a lawsuit and for the stress
  of feeling unduly pressured, then these are necessarily claims for emotional distress damages. Judge
  Levy was clear that if Plaintiff continues to seek such damages and thereby put her psychological
  state at issue, Mr. Langrick has a right to documents concerning Plaintiff’s psychological history.
  Plaintiff cannot evade this common sense direction simply by claiming to remove the label of
  “emotional distress.” These clearly are not, for example, claims for economic damages based on lost
  wages, or economic damages flowing from a breach of contract. These can only be damages flowing
  from Ms. Morrison’s supposed mental suffering, emotional anguish, stress, and the like. We request
  that you immediately clarify, in writing, exactly what category of damages you think these are if they
  are not damages based on Plaintiff having suffered emotional distress.
           Moreover, Plaintiff’s “Corrected and Amended” Initial Disclosures continue to reveal a list
  of witnesses Plaintiff plans to introduce in this action to testify as to her “traumatization at the hands
  of Defendant,” her “severe depression resulting from Defendant’s sexual assault,” and the “physical
  and psychological impacts resulting from Defendant’s sexual assault.” It is plain that Plaintiff
  intends to attempt to try to corroborate the supposed “truth” of her false rape claims by presenting
  non-percipient witnesses to testify as to her subsequent “traumatization” and “psychological”
  distress. Again, Plaintiff cannot put her mental state at issue as a sword to support her claims and
  defenses and then attempt to shield discovery into her mental state. Plaintiff’s “Corrected and
  Amended” Initial Disclosures concede the relevance of the documents sought by RFP 10 and there
  is no good-faith basis for Plaintiff to refuse to produce responsive documents.
  Request for Production No. 4
          This Request seeks documents and communications related to the “agreement for non-
  disclosure for silence in the exchange of compensation” referenced in Ms. Morrison’s blog post “I
  Am Not Sorry.” Plaintiff states that she will only produce these documents subject to a formal
  subpoena and/or court order because the agreement contains confidentiality provisions. However,
  confidentiality is not a basis to refuse production of relevant documents, and a Request for
  Production is the appropriate vehicle for document discovery from a party under the Federal Rules
  of Civil Procedure. See Sky Med. Supply Inc. v. SCS Support Claim Servs., Inc., No. CV126383JFBAKT,
  2017 WL 1133349, at *6 (E.D.N.Y. Mar. 24, 2017) (citing Conopco, Inc. v. Wein, No. 05 CIV. 9899,
  2007 WL 1040676, at *6 (S.D.N.Y. Apr. 4, 2007) (recognizing that “the simple fact that the parties
  to the settlement agreement agreed to its confidentiality does not shield it from discovery”)). Private
  parties cannot by contract render a document non-discoverable, so the language of the agreement



                                                       3
Case 1:18-cv-06127-CBA-RML Document 48-3 Filed 07/26/19 Page 5 of 6 PageID #: 514




  purporting to require a subpoena or formal court order is immaterial and the document must be
  produced forthwith.
  Interrogatory No. 12
           This Interrogatory seeks information related to any mental health disease, condition, and/or
  disorder Plaintiff has been diagnosed with in addition to any medications she has been prescribed
  to address any mental health disease, condition, or disorder. Plaintiff objects to this Interrogatory
  as “irrelevant, harassing, intrusive and unlimited as to time period covered.” To the contrary, this
  information is relevant for a number of reasons. First, as addressed above with respect to Request
  No. 10, Plaintiff is plainly seeking emotional distress damages, which puts her psychological history
  at issue. Second, Plaintiff’s initial disclosures reveal she plans to support the “truth” of her rape
  allegations by presenting witnesses to testify as to her supposed subsequent trauma and psychological
  distress, which also puts her mental health history at issue. Finally, Plaintiff has also acknowledged
  that around the same time that she was making false allegations against Mr. Langrick, she was
  hospitalized for in-patient psychiatric treatment because she was seeing “visions” and believed that
  she was receiving “direct communications and messages from God.” These admissions put at issue
  Plaintiff’s capacity for truthfulness, her ability to discern reality from fantasy, and her ability to
  accurately recall events.
  Interrogatory No. 14
          This Interrogatory seeks information related to any communications Ms. Morrison had with
  Jaqueline Rizk and Ms. Morrison’s relationship with Ms. Rizk. Plaintiff objects to this on the
  grounds that she no longer intends to rely on Ms. Rizk’s testimony in this case. However, Ms.
  Morrison identified Ms. Rizk as a relevant witness in discovery and as someone who provided
  Plaintiff with information concerning Mr. Langrick. Therefore, Mr. Langrick has a right to this
  information, and it is immaterial that Plaintiff now states she “no longer intends to rely on Ms. Rizk
  in this proceeding.” Plaintiff cannot identify an individual as a person with relevant information
  and then seek to shield that information by unilaterally stating that Plaintiff no longer intends to
  rely on that person as a witness at trial.
  Interrogatory No. 15
         This Interrogatory seeks information related to the “small number of confidants” referenced
  in Paragraph 9 of the Complaint. Plaintiff objects to this Interrogatory as “overbroad and beyond
  the scope of any appropriate timeframe.” This objection is without merit. Mr. Langrick has a right
  to know who Plaintiff has spoken to about Mr. Langrick and/or the alleged sexual assault as well as
  what statements she made to those individuals. Mr. Langrick served an initial Interrogatory asking
  about all the individuals Plaintiff spoke to, and Plaintiff objected that was overbroad so, in turn, Mr.
  Langrick specifically asked about the “small number of confidants” Plaintiff herself referenced in
  her Complaint. Plaintiff cannot make this explicit allegation in her Complaint and then object to
  discovery related to it.




                                                     4
Case 1:18-cv-06127-CBA-RML Document 48-3 Filed 07/26/19 Page 6 of 6 PageID #: 515




           Please note that if required to raise these deficiencies by motion to the Court, Mr. Langrick
  will also request all reasonable expenses and attorney’s fees. See Fed. R. Civ. P. 37(a)(5).
           Finally, I note that Mr. Langrick served his First Set of Requests for Production of
  Documents on February 1, 2019 — more than four months ago. To date, Plaintiff has not produced
  a single document in discovery in this case. For those Requests where Plaintiff has stated she will
  produce all responsive documents, as well as those Requests where Plaintiff has stated she will
  produce some responsive documents (while awaiting resolution of objections as to timeframe for
  other documents), there is no basis to continue to delay production of documents that Plaintiff
  concedes are discoverable. A delay of four months is unacceptable and highly prejudicial to the
  speedy resolution of this case, and if Plaintiff continues to refuse to engage in document discovery,
  Mr. Langrick will have no choice but to raise in a dispositive motion to Judge Amon Plaintiff’s total
  failure and refusal to prosecute a case that she chose to file. Please let me know when we can expect
  to finally receive a production of documents from Ms. Morrison.
         I look forward to your prompt response.
                                                         Very truly yours,




                                                         Andrew C. Phillips
                                                         CLARE LOCKE LLP




                                                     5
